DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the after-final amendment filed on December 22nd, 2020 for application no. 16/248,208 filed on January 15th, 2019. Claims 1, 3, 5-12, 14 and 16-22 are pending. In the present amendment, claims 1, 3, 5, 12, 14 and 16 are amended, claims 3, 9, 11, 14, 20 and 22 are withdrawn, and claims 2, 4, 13, and 15 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Alexander Zelikov on December 30th, 2020. The application has been amended as follows:

Cancel claims 9 and 20.

Response to Arguments
The Applicant's arguments filed December 22nd, 2020 are in response to the Office Action mailed November 2nd, 2020. Examiner acknowledges the allowable subject matter of claim 2 has been incorporated with independent claim 1. Examiner 
Regarding Claims 1 and 12, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1, 3, 5-8, 10-12, 14, 16-19 and 21-22 are allowed.
Claims 3, 11, 14 and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-VI, as set forth in the Office Action mailed on May 19th, 2020, is hereby withdrawn and claims 3, 11, 14 and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a differential drive system having the combination of features recited in claim 1, and particularly “the second member is configured to provide a first input torque in a first rotational direction in response to the electric motor torque”, “the third member is configured to provide a second input torque in a second rotational direction, opposite the first rotational direction, in response to the electric motor torque”, “an input brake configured to selectively ground a single one of the members of the input planetary gear-set to the differential housing”, “the rotor is directly connected to the first member of the input planetary gear-set via a sleeve shaft” and “one of the second and third members of the planetary input gear-set is directly connected to the second output gear-set via a center shaft extending coaxially through the sleeve shaft”.
Regarding Claim 12, none of the prior art discloses or renders obvious a motor vehicle having the combination of features recited in claim 12, and particularly “the second member is configured to provide a first input torque in a first rotational direction in response to the electric motor torque”, “the third member is configured to provide a second input torque in a second rotational direction, opposite the first rotational direction, in response to the electric motor torque”, “an input brake configured to selectively ground a single one of the members of the input planetary gear-set to the differential housing”, “the rotor is directly connected to the first member of the input planetary gear-set via a sleeve shaft” and “one of the second and third members of the planetary input gear-set is directly connected to the second output gear-set via a center shaft extending coaxially through the sleeve shaft”.
The closest prior art of Garnett (US 7,309,300) discloses a differential drive system (Fig. 1, 20) comprising an input planetary gear-set (42), but fails to disclose “the rotor is directly connected to the first member of the input planetary gear-set via a sleeve shaft” and “one of the second and third members of the planetary input gear-set is directly connected to the second output gear-set via a center shaft extending coaxially through the sleeve shaft”, and there is no motivation to rearrange the input planetary gear-set of Garnett absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571) 272-4074. The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659